Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered January 2, 2001, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second felony offender, to a term of eight years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see *285People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence disproved defendant’s justification defense beyond a reasonable doubt. The element of serious physical injury (Penal Law § 10.00 [10]) was established by evidence that the victim suffered a severe and potentially life-threatening stab wound to his chest that penetrated the muscle and caused blood to accumulate between his chest wall and lung, which had to be drained. He was kept in the hospital for observation for three days, and has two permanent scars on his chest (see People v House, 278 AD2d 244 [2000], lv denied 96 NY2d 784 [2001]; People v Gordon, 257 AD2d 533 [1999], lv denied 93 NY2d 899 [1999]).
Defendant’s remaining contention is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no basis for reversal. Concur— Nardelli, J.P., Tom, Andrias, Rosenberger and Friedman, JJ.